Citation Nr: 1744857	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  16-10 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for a sleep disorder.


ATTORNEY FOR THE BOARD

J. Meawad, Counsel












INTRODUCTION

The Veteran served on active duty from September 1988 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by Department of Veterans Affairs (VA) Regional Office (RO).

Entitlement to a total disability rating based on individual unemployability (TDIU) and entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) were denied in a September 2016 rating decision.  The Veteran disagreed with the denials in an August 2017 Notice of Disagreement (NOD).  In a September 2017 statement, the Veteran withdrew that NOD along with the November 2014 NOD which will be discussed in further detail below.  As the Veteran did not perfect the appeal of the September 2016 rating decision, the Board does not have jurisdiction over these issues and they are not before the Board.   


FINDING OF FACT

In a September 2017 statement, prior to the promulgation of a decision in the appeal, the Veteran stated that he desired to withdraw his appeal for service connection for a sleep disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for a sleep disorder have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

An appeal may be withdrawn by an appellant or by his representative.  38 C.F.R. § 20.204(a) (2016).  Except when made on the record at a hearing, appeal withdrawals must be in writing.  An appeal withdrawal is effective when received by the RO prior to the appeal being transferred to the Board or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b).  Withdrawal of an appeal will be deemed a withdrawal of the notice of disagreement and, if filed, the substantive appeal, as to all issues to which the withdrawal applies.  38 C.F.R. § 20.204(c).

In a September 2017 statement, the Veteran stated that he desired to withdraw his November 2014 notice of disagreement (NOD).  The specified NOD was for the May 2014 rating decision that denied service connection for sleep apnea.  The Board finds that the Veteran has expressed his desire to withdraw his appeal for the issue of service connection for a sleep disorder.  Thus, there is effectively no longer any remaining allegation of error of fact or law concerning that issue.  See 38 U.S.C.A. § 7105(d)(5) (West 2014).  Accordingly, the Board will dismiss those issues on appeal.


ORDER

The appeal of the issue of entitlement to service connection for a sleep disorder is dismissed.  




____________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


